PER CURIAM:
The claimant brought this action for the value of a money order that he received while he was at the South Central Regional Jail, a facility of the respondent.
The claimant states that on or about September 5,1998, he received a money order in the amount of $50.00 which was opened in front of an officer of the facility, signed by the claimant, and given back to the officer for the money order to be cashed. When claimant made an inquiry about the money order later that same day, he was told that it had been lost or stolen. Claimant alleges that respondent had control of the money order and is responsible for its subsequent loss.
In its Answer the respondent admitted the validity and the amount of the claim; however, respondent may not pay a claim of this nature from its regular accounts.
*158The Court is of the opinion that the respondent was in control and custody of the claimant’s money order, that a bailment existed, and that the respondent was negligent in exercise of its responsibility to oversee the moneys represented by the money order. Therefore, in view of the foregoing, the Court makes an award in the amount of $50.00.
Award of $50.00.